DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner notes that claims 16-17 belong is group I, not group II.
Applicant’s election without traverse of Group II, claims 7-15 and 18-20, in the reply filed on 02/10/2022 is acknowledged.
Claims 1-6 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-12, 14-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fadeyev et al. (US 2013/0203239 A1).
Regarding claim 7, Fadeyev discloses a method for singulating a semiconductor component (semiconductor device, or finished die) having a PN junction ([0056], the 
 of providing a semiconductor component (1a, 1b) comprising at least one emitter and at least one base ([0056] – one of p/n is the base and the other of p/n is the emitter), wherein a pn junction ([0002], [0006], and [0056]) is formed between the at least one emitter and the at least one base ([0056]),
singulating the semiconductor component by separation into at least two partial elements at at least one separating surface (figures, 4, 7 and 14-15),
wherein following method step B, arranging a separating surface passivation layer (Al2O3 layer) ([0063-0067]) at the separating surface that is formed with stationary charges with a surface charge density, an absolute value of which is greater than or equal to 1012 cm-2 ([0060], the surface density of Al2O3 is 1012 to 1013 cm-2).
Regarding claim 8, Fadeyev further discloses that forming the separating surface passivation layer (Al2O3 layer) to cover the entire separating surface (see figures 14 and 15).
Regarding claim 9, Fadeyev further discloses that, in method step B, implementing the singulation by thermal laser separation ([0041-0045] and [0076]).
Regarding claim 10, Fadeyev further discloses that prior to method step B, applying a passivating layer (Al2O3 layer) to at least one of a front side or a back side of the semiconductor component (finished die) (see figures 14 and 15).
Regarding claim 11, Fadeyev further discloses that carrying out a temperature treatment of the separating surface passivation layer (Al2O3 layer) following the application of the separating surface passivation layer (Al2O3 layer) ([0057] and [0066]).

Regarding claim 14, Fadeyev further discloses that the separating surface passivation layer is additionally applied to at least one of a front side or a back side of the semiconductor component (see figure 15).
Regarding claim 15, Fadeyev further discloses that the semiconductor component (finished die) is formed as a photovoltaic solar cell ([0019], [0055], and claim 17).
Regarding claim 18, Fadeyev further discloses that prior to method step B, one or more metallic contacting structures are applied to at least one of the front side or the back side of the semiconductor component (back side Al layer) (figures 14 and 15).
Regarding claim 19, Fadeyev further discloses that the temperature treatment comprises heating the separating surface passivation layer (6a, 6b) to a temperature greater than or equal to 150oC for a period of at least 1 min (figure 15, [0057] and [0066]).
Regarding claim 20, Fadeyev further discloses that the at least the base is formed in a silicon layer ([0014]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fadeyev as applied to claim 11 above, and further in view of Fang et al. (US 2013/0255762 A1).
Regarding claim 13, Fadeyev further discloses that the temperature treatment is carried out in a nitrogen-containing atmosphere ([0066]). However, Fadeyev does not explicitly disclose that the temperature treatment is carried out in a hydrogen-containing atmosphere. 
Fang discloses a passivation layer for a solar cell made of Alumina, similar to Fadeyev, which is heat treated in hydrogen-nitrogen containing atmosphere ([0052]).
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (MPEP §2143).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0319768 A1 to Mitchell et al. discloses a p-n type solar cell which is wrapped by dielectric or passivating layer (see fig. 1).

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721